Citation Nr: 9900991	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a medial 
meniscectomy, left knee, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for a medial 
meniscectomy, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the ROs 
hearing officer on January 14, 1998, and a transcript of the 
hearing is of record.


REMAND

This case is not ready for appellate review.  In order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Veterans Appeals (the 
Court) and VAs General Counsel, additional development of 
the evidentiary record is necessary.

Specifically, the Board finds that additional medical 
development to evaluate the service-connected disabilities at 
issue herein (left and right knees) would prove useful in this 
case, and is consistent with our duty to assist the veteran.  
The veteran was most recently examined for compensation 
purposes in November 1997.  However, in the light of the more 
recent medical treatment and evaluation for his knees, as 
reflected by VA outpatient reports dated in September 1997-
February 1998, the Board believes that additional and more up-
to-date medical evaluation is necessary.  The duty to assist 
includes the duty to develop pertinent facts by conducting a 
current and thorough medical examination.  38 C.F.R. § 3.159 
(1998). A contemporaneous medical examination must take into 
account the records of prior medical treatment so that the 
evaluation of the claimed disability will be based on all of 
the relevant evidence of record.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).

Moreover, additional medical development is required in light 
of changes in the law.  Precedent opinions of the Court and 
our General Counsel have held that service-connected 
disabilities involving the musculoskeletal joints must now be 
medically evaluated with adequate consideration must be given 
to whether the rating addresses additional functional loss due 
to pain under 38 C.F.R. § 4.40, or due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, or due to painful motion of a joint or 
periarticular pathology under 38 C.F.R. § 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  In DeLuca, the Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See also Johnson 
(Brenda) v. Brown, 9 Vet. App. 7, 10-11 (1996) and Arnesen v. 
Brown, 8 Vet. App. 432, 440 (1995).  Accordingly, the 
examination to evaluate the extent of impairment caused by the 
veterans bilateral knee disabilities should include a 
detailed discussion of any additional functional loss caused 
by pain, weakness, instability, etc.

For the reasons stated above, a new examination of the 
veterans service-connected knee disabilities is required.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of the 
claimants disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination)); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers from whom he has 
recently obtained medical treatment.  In 
connection with this development action, 
the RO should obtain any VA medical 
records pertaining to in/outpatient 
treatment provided to the veteran since 
he was last seen at the Knoxville VA 
Outpatient Clinic in February 1998, as 
shown by the record evidence.  If 
indicated by the veterans statements, 
the RO should obtain appropriate releases 
for non-VA health care providers and 
request the treatment records from them.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Next, the RO should schedule the 
veteran for a VA compensation examination 
to determine the nature and extent of 
impairment caused by his knee 
disabilities.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessment of severity should be 
administered.  The claims folder and a 
copy of this remand must also be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report should 
include a detailed account of all knee 
pathology, including arthritis or 
neurological disorder, found to be 
present.

Moreover, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the knees, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  In addition, the examiner should 
identify any range of motion loss in the 
affected joints of the veterans knees by 
reference to the specific motion 
(flexion, extension, etc.) and stating 
what is normal range of motion for each 
specific motion, and in so doing, should 
provide an opinion regarding the overall 
level of disability (mild, moderate, 
severe) in these joints that is 
manifested by such range of motion loss.  
The factors upon which the opinions 
solicited by this examination request are 
based must be set forth in detail by the 
examiner.  In addition, the examiner 
should render an opinion as to the 
severity of each knee disability and the 
impact each disability has, whether 
singularly or in combination, on the 
veterans employability.

The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the claims folder.

3.  The veteran must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the reports is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the issues that are 
currently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of these claims must be 
within the analytical framework provided 
by the Court in DeLuca, supra, and by the 
General Counsel in VAOPGCPRECs 23-97 and 
9-98, supra, and in so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for these 
disabilities as well as whether separate 
ratings for arthritic pathology are 
warranted.  Further, the ROs 
consideration of referring these claims 
for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.
The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument to the RO while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
